o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-152287-10 uil number release date the honorable amy klobuchar united_states senate washington avenue south suite minneapolis mn attention -------------- dear senator klobuchar this letter is in response to your inquiry dated date on behalf of your constituent ----------------------- ---------------asked about the employment_tax treatment of compensation he received for services he performed while serving on an absentee ballot board as a general matter apart from the procedure for issuing a formal ruling as described in revproc_2011_1 internal_revenue_bulletin we cannot provide binding legal advice applicable to particular taxpayers however we have reviewed the facts ---------------provided and can provide general information which we hope will be helpful to you the law imposes old-age survivors and disability insurance taxes on wages paid to employees sec_3101 and sec_3111 of the internal_revenue_code the code the law also imposes hospital insurance taxes on wages paid to employees sec_3101 and sec_3111 of the code these two taxes comprise federal_insurance_contributions_act fica_taxes under fica apply to wages as defined in sec_3121 that employers pay for employment as defined in sec_3121 of the code services an election official or worker performed in the employ of a state or a political_subdivision are excepted from the definition of employment for fica purposes if the worker’s total pay is less than dollar_figure during the calendar_year sec_3121 and sec_3121 of the code we annually index and adjust this dollar_figure threshold for inflation for calendar_year sec_2010 and sec_2011 the applicable_amount is dollar_figure when wages paid to an individual for services performed as an election worker meet or exceed the applicable_dollar_threshold all amounts paid are subject_to fica tax including the first dollar_figure the fica exemptions for election workers will not apply if a sec_218 agreement covers the election worker’s services a sec_218 agreement is a voluntary agreement between a state and the social_security conex-152287-10 administration to provide coverage for employees of state and local governments within the state revrul_2000_6 internal_revenue_bulletin states that election workers are individuals who are generally employed to perform services for state and local governments at election booths in connection with national state or local elections we have not provided published guidance on whether the fica exemption applies to services election workers or officials performed at locations other than election booths such as services performed with absentee balloting we have not issued any formal rulings on whether the location at which individuals collect and count absentee ballots constitutes a polling place similar to an election booth for exemption purposes i hope this information is helpful if you have any questions please contact me or ------- --------------------of my staff at --------------------- sincerely lynne camillo branch chief employment_tax branch government entities tax exempt and government entities exempt_organizations employment_tax
